Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 24, 2021 has been entered. Claims 1-9, 11-18 and 20-22 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2018/0104888) in view of Choi et al. (US Patent No. 7,442,336), further in view of Park et al. (US Patent No. 9,278,857).  
Regarding claims 1-2, Ye discloses that, as illustrated in Figs. 1-6(A-D), a process includes providing a template (Fig. 1, item 18) having: a mesa (Fig. 1, item 20); and mesa sidewalls (as shown) that surround the mesa; providing a substrate (Fig. 1, item 12) having : a plurality of imprint fields (for example, item 44 in Fig. 1), wherein edges of each of the plurality of the imprint fields are defined by the mesa sidewalls of the template; 
gaps (Fig. 2, item 52) between each of the plurality of imprint fields; and 
2) of substrate 12 ([0033], lines 1-3)); 
depositing formable material (Fig. 1, item 34) in the imprint field of the substrate; moving a template, such that the template comes into contact with the formable material in the imprint filed; wherein while the template comes into contact with the formable material, the formable material flows into the fluid control feature (i.e. In Fig. 6A, droplets of polymerizable material 34 are deposited near to and on kerf region 104 ((i.e. one depressed region); (related to claim 2)). The droplets then spread and merge together as template 18 contacts material 34 and substrate 12 (Fig. 6B). However, here as material 34 spreads across kerf region 104 but prior to full contact with template 18, the flow of the material constrained and re-directed by fluid control features so as not extend beyond kerf region 104 ([0033], lines 3-10)).
Ye discloses a plurality of imprint fields and gaps between each of the plurality of imprint fields ([0028], lines 6-10). However, Ye does not explicitly disclose the formable material flows into the fluid control feature in the particular gap. In the same field of endeavor, imprinting technique, Choi discloses that, as illustrated in Fig. 9, imprinting material 36a forms a meniscus 34d at the periphery of the mold 28 due to the surface tension of imprinting material 
Furthermore, Choi discloses that, as illustrated in Fig. 11, as capillary forces exist between both the surface of the mold 28 and the area of the region of substrate 31 in superimposition therewith, patterning may occur at an edge 31c of the substrate 31. The absence of substrate 31 in a sub-part 28d of mold 28 extending beyond substrate 31 prevents imprinting material 36a from sub-part 28d, shown more clearly in Fig. 11 (col. 6, lines 2-8). Thus, Choi realizes capillary force (majorly determined by contact angle of formable material) will push formable material to extend into the gap areas and it is necessary to create fluid control features in the gap areas (hiatus) to reduce formable material flowing further.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Choi to reduce that the formable material flows into the fluid control feature in the particular gap. Doing so would be possible to better control the distribution of formable material on the substrate, as recognized by Choi (col. 1, lines 38-53). 
However, Ye does not disclose that, while a patterning surface of the template is parallel to the substrate surface, a template side meniscus radius of curvature is less than a substrate side meniscus radius of curvature prior to a template contact line reaching a template boundary. In the same filed of endeavor, imprint, Park discloses that, as illustrate din Figs. 5A 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Park to provide that a template side meniscus radius of curvature is less than a substrate side meniscus radius of curvature prior to a template contact line reaching a template boundary. Doing so would be possible to control the formable material flowing without forming extrusion. 
Regarding claim 3, Ye discloses that, in the process forming the fluid control feature includes etching at least one trench into the substrate (([0034], lines 4-6 from bottom); it is understandable that one of features of the desired fluid control features in the substrate can be one trench (e.g. as shown in Fig. 6A as feature 122). 
Regarding claim 4, Ye discloses features 122 (or trenches) in the substrate as the fluid control features. For one of ordinary skilled in the art, it is obvious to create similar shapes of features in the imprint field and the depressed region. Thus, Ye discloses that in the process the trench is etched into the substrate to a depth that is a height of features previously created in the imprint field.
Regarding claims 5-6, Further, Ye discloses that, that is, a planarizing layer can be coated on the entire substrate (i.e. including the imprint field and depressed region), e.g., by a spin-on process, followed by an optical lithography step to pattern the desired fluid control features 
Regarding claim 7, Ye discloses that, this material build-up will cause a thicker residual layer thickness along these borders, as well as across affected areas of neighboring non-imprinted fields, which in turn causes defects during subsequent wafer fabrication processes that reduce device yield ([0028], lines 3-7 from bottom). Thus, Ye discloses that, in the process the substrate is wafer.
Regarding claim 8, Ye discloses that, as illustrated in Figs. 5C-5D, in this embodiment defects portion 106 (i.e. one part of the meniscus in this embodiment) remains on the formed patterned layer with extruded material 108 (another part of the meniscus in the embodiment) accumulating on template edge 21, both of which can cause subsequent defects, as previously detailed ([0031], lines 1-4 from bottom). In another embodiment, Ye discloses that, as shown in Fig. 6C, material 34 remains within the imprint filed and does not extrude beyond the edge of the field (i.e. a short and straight meniscus formed). As a result, subsequent curing and separation (Fig. 6D) do not produce any extrusion-related defects ([0033], lines 1-5 from bottom). For one of ordinary skilled in the art, it is obvious to have that (as illustrated in Figs. 5C-5D and 6C-6D) in the process the formable material has an outer meniscus that moves towards the edge of the imprint field, while the template is in contact with the formable material; the outer meniscus surrounds the formable material between the template and the substrate; the outer meniscus is an interface between the formable material, a surrounding gas, 
Regarding claim 9, Ye discloses that, the process includes curing the formable material in the imprint field between the template and the substrate after the formable material has flowed into the fluid control feature (i.e. when full template contact is achieved, as shown in Fig. 6C, material 34 remains within the imprint field and does not extruded beyond the edge of the field. As result, subsequent curing and separation (Fig. 6D) do not produce any extrusion-related defers. ([0033])).
Regarding claim 21, Ye does not explicitly discloses that a difference between the substrate side meniscus radius of curvature and the template side meniscus radius of curvature increases as the template contact line reaches the template boundary. Park discloses that, as illustrated in Figs. 5B and 5C, while the quartz imprint template 300 is lowered 325 further into the pre-cured liquid resist 320, the contact angle between the template and the resist becomes 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Park to provide that a template side meniscus radius of curvature is less than a substrate side meniscus radius of curvature prior to a template contact line reaching a template boundary. Doing so would be possible to control the formable material flowing without forming extrusion.
Regarding claim 22, Ye discloses that, as illustrated in Figs. 6A-6D, in the process the formable material does not form extrusions on the mesa sidewalls.   
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2018/0104888) in view of Choi and Park.
Regarding claims 11-12, Ye discloses that, as illustrated in Figs. 1-4 and 6A-6D, an apparatus includes a template chuck (Fig. 1, item 28) configured to hold a template (Fig. 1, item 18); wherein the template has:
a mesa (Fig. 1, item 20); and mesa sidewalls (as shown) that surround the mesa;
a substrate chuck (Fig. 1, item 14) configured to hold a substrate (Fig. 1, item 12);
the substrate having : a plurality of imprint fields (for example, item 44 in Fig. 1), wherein edges of each of the plurality of the imprint fields are defined by the mesa sidewalls of the template; 
gaps (Fig. 2, item 52) between each of the plurality of imprint fields; and 

depositing formable material (Fig. 1, item 34) from a fluid dispenser (Fig. 1, item 30) in the imprint field of the substrate; moving a template, such that the template comes into contact with the formable material in the imprint filed; wherein while the template comes into contact with the formable material, the formable material flows into the fluid control feature (i.e. In Fig. 6A, droplets of polymerizable material 34 are deposited near to and on kerf region 104 ((i.e. one depressed region)). The droplets then spread and merge together as template 18 contacts material 34 and substrate 12 (Fig. 6B). However, here as material 34 spreads across kerf region 104 but prior to full contact with template 18, the flow of the material constrained and re-directed by fluid control features so as not extend beyond kerf region 104 ([0033], lines 3-10)).
a positioning system configured to move the template chuck and the substrate chuck relative to each other, such that the template comes into contact with the formable material in the imprint field; wherein while the template comes into contact with the formable material, the formable material flows into the fluid control feature on the substrate (i.e. Substrate 12 may be coupled to substrate chuck 14 [0019]. Template 18 may be coupled on chuck 28 [0023]. 12) that the fluid control feature surrounds the imprint filed with the at least one depressed region). In Fig. 6A, droplets of polymerizable material 34 are deposited near to and on kerf region 104. The droplets then spread and merge together as template 18 contacts material 34 and substrate 12 (Fig. 6B). However, here as material 34 spreads across kerf region 104 but prior to full contact with template 18, the flow of the material constrained and re-directed by fluid control features so as not extend beyond kerf region 104 [0033].).
Ye discloses a plurality of imprint fields and gaps between each of the plurality of imprint fields ([0028], lines 6-10). However, Ye does not explicitly disclose the formable material flows into the fluid control feature in the particular gap. In the same field of endeavor, imprinting technique, Choi discloses that, as illustrated in Fig. 9, imprinting material 36a forms a meniscus 34d at the periphery of the mold 28 due to the surface tension of imprinting material 36a. A hiatus 34e is present between adjacent patterned areas 31a. The surface tension as associated with imprinting material 36a in meniscus 34d substantially reduces the probability that imprinting material 36a will extends through hiatus 34e (col. 5, lines 49-55). Furthermore, Choi discloses that, as illustrated in Fig. 11, as capillary forces exist between both the surface of the mold 28 and the area of the region of substrate 31 in superimposition therewith, patterning 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Choi to reduce that the formable material flows into the fluid control feature in the particular gap. Doing so would be possible to better control the distribution of formable material on the substrate, as recognized by Choi (col. 1, lines 38-53).
However, Ye does not disclose that, while a patterning surface of the template is parallel to the substrate surface, a template side meniscus radius of curvature is less than a substrate side meniscus radius of curvature prior to a template contact line reaching a template boundary. In the same filed of endeavor, imprint, Park discloses that, as illustrate din Figs. 5A and 6A-6B, Park discloses while a patterning surface of the template (Fig. 6B, item 620) is parallel to the substrate (Fig. 6B, item 630) surface, a template side meniscus radius of curvature (for example decided by the contact angle 510 in Fig. 5A) is less than a substrate side meniscus radius of curvature (for example decided by the contact angle 520 in Fig. 5A) prior to a template contact line reaching a template boundary (as shown in the step 670 of Fig. 6B).  
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings 
Regarding claim 13, Ye discloses that, in the process forming the fluid control feature includes etching at least one trench into the substrate ([0034], lines 4-6 from bottom); it is understandable that one of features of the desired fluid control features in the substrate can be one trench (e.g. as shown in Fig. 6A as feature 122). 
Regarding claims 14-15, Further, Ye discloses that, that is, a planarizing layer can be coated on the entire substrate (i.e. including the imprint field and depressed region), e.g., by a spin-on process, followed by an optical lithography step to pattern the desired fluid control features into the planarizing layer. From here a subsequent etch step likewise etches the desired fluid control features into the substrate ([0034], lines 4-9 from bottom). Thus, Ye discloses that, in the process forming the fluid control feature includes coating both the trench and the imprint field with a film which is spin coated on the substrate and then hardened.    
Regarding claim 16, Ye discloses that, this material build-up will cause a thicker residual layer thickness along these borders, as well as across affected areas of neighboring non-imprinted fields, which in turn causes defects during subsequent wafer fabrication processes that reduce device yield ([0028], lines 3-7 from bottom). Thus, Ye discloses that, in the apparatus the substrate is wafer.
Regarding claim 17, Ye discloses that, as illustrated in Figs. 5C-5D, in this embodiment defects portion 106 (i.e. one part of the meniscus in this embodiment) remains on the formed patterned layer with extruded material 108 (another part of the meniscus in the embodiment) 
18, Ye discloses that, the apparatus includes curing the formable material in the imprint field between the template and the substrate after the formable material has flowed into the fluid control feature (i.e. when full template contact is achieved, as shown in Fig. 6C, material 34 remains within the imprint field and does not extruded beyond the edge of the field. As result, subsequent curing and separation (Fig. 6D) do not produce any extrusion-related defers ([0033]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2018/0104888) in view of Choi and Park.
Regarding claim 20, Ye discloses that, as illustrated in Figs. 1-6(A-D), a process includes providing a template (Fig. 1, item 18) having: a mesa (Fig. 1, item 20); and mesa sidewalls (as shown) that surround the mesa; providing a substrate (Fig. 1, item 12) having : a plurality of imprint fields (for example, item 44 in Fig. 1), wherein edges of each of the plurality of the imprint fields are defined by the mesa sidewalls of the template; 
gaps (Fig. 2, item 52) between each of the plurality of imprint fields; and 
a depressed region (Fig. 6A, item 104) in a particular gap among the gaps, wherein the depressed region is formed in the particular gap along an edge of an imprint field of the substrate (i.e. with reference to Figs. 3 and 4, template 18 with mesa 20 is shown in superimposition with field 100 located on substrate 12. Field 100 is further defined to include interior region 102 and surrounding perimeter region 104 ([0031], lines 1-4); Figs. 6A-6D illustrate an embodiment with substrate 12 including fluid control features 122 located in kerf region 104  (i.e. one depressed region; related to claim 2) of substrate 12 ([0033], lines 1-3)); 

Ye discloses a plurality of imprint fields and gaps between each of the plurality of imprint fields ([0028], lines 6-10). However, Ye does not explicitly disclose the formable material flows into the fluid control feature in the particular gap. In the same field of endeavor, imprinting technique, Choi discloses that, as illustrated in Fig. 9, imprinting material 36a forms a meniscus 34d at the periphery of the mold 28 due to the surface tension of imprinting material 36a. A hiatus 34e is present between adjacent patterned areas 31a. The surface tension as associated with imprinting material 36a in meniscus 34d substantially reduces the probability that imprinting material 36a will extends through hiatus 34e (col. 5, lines 49-55). Furthermore, Choi discloses that, as illustrated in Fig. 11, as capillary forces exist between both the surface of the mold 28 and the area of the region of substrate 31 in superimposition therewith, patterning may occur at an edge 31c of the substrate 31. The absence of substrate 31 in a sub-part 28d of mold 28 extending beyond substrate 31 prevents imprinting material 36a from sub-part 28d, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Choi to reduce that the formable material flows into the fluid control feature in the particular gap. Doing so would be possible to better control the distribution of formable material on the substrate, as recognized by Choi (col. 1, lines 38-53). 
However, Ye does not disclose that, while a patterning surface of the template is parallel to the substrate surface, a template side meniscus radius of curvature is less than a substrate side meniscus radius of curvature prior to a template contact line reaching a template boundary. In the same filed of endeavor, imprint, Park discloses that, as illustrate din Figs. 5A and 6A-6B, Park discloses while a patterning surface of the template (Fig. 6B, item 620) is parallel to the substrate (Fig. 6B, item 630) surface, a template side meniscus radius of curvature (for example decided by the contact angle 510 in Fig. 5A) is less than a substrate side meniscus radius of curvature (for example decided by the contact angle 520 in Fig. 5A) prior to a template contact line reaching a template boundary (as shown in the step 670 of Fig. 6B).  
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Park to provide that a template side meniscus radius of curvature is less than a substrate side 
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Ye does not disclose that, while a patterning surface of the template is parallel to the substrate surface, a template side meniscus radius of curvature is less than a substrate side meniscus radius of curvature prior to a template contact line reaching a template boundary, it is persuasive. However, based on amendments in claim 1, the updated reference of Park et al. (US Patent No. 9,278,857) is introduced to render the rejection in this office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742